  4:19-cr-03038-RGK-CRZ Doc # 87 Filed: 10/20/20 Page 1 of 2 - Page ID # 218




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3038

      vs.
                                                                ORDER
THOMAS W. HIRD,

                    Defendant.


      Defendant has advised the court that he currently has Covid-19 symptoms and is
awaiting test results. He has been instructed by his doctor to remain in quarantine until
October 29, 2020. (See attached). His trial cannot proceed beginning on October 26,
2020 as currently scheduled. Accordingly,

      IT IS ORDERED:

      1)     Trial of this case is continued pending further order of the court. A hearing
             to reschedule the trial will be set before the undersigned magistrate judge.
             Defendant, defense standby counsel, and counsel for the government
             shall attend.

      2)     Motions by the defendant shall be mailed to the court. Except under
             urgent circumstances, the court will not consider emailed communications
             as motions requesting a judicial ruling. Other than motions for trial
             subpoenas, copies of all motions or urgent email communications sent to
             the court must be simultaneously sent to counsel for the government.

      3)     Defendant’s motion for reconsideration emailed to the court today was not
             properly served on the government and has not been filed. If Defendant
             requests a ruling, he must mail the document to the clerk for filing, with a
             copy sent to counsel for the government.

      4)     The ends of justice served by continuing the trial outweigh the interests of
             the public and the defendant in a speedy trial, and the additional time
             arising as a result of the granting of the motion, the time between today’s
             date and the new trial date, shall be deemed excludable time in any
             computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
4:19-cr-03038-RGK-CRZ Doc # 87 Filed: 10/20/20 Page 2 of 2 - Page ID # 219




         3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
         this court’s local rules will be deemed a waiver of any right to later claim
         the time should not have been excluded under the Speedy Trial Act.

   October 20, 2020.                        BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
